— -Appeal from an order denying a motion on behalf of an infant and his father for leave to tile a late notice of claim under section 50-e, of the General Municipal Law. The infant was fifteen years of age at the time of the happening of the accident, and the application was made approximately seven months after the accident. Failure to serve the notice in time was not by reason of infancy or other disability recognized by the statute. Order affirmed, without costs. (Matter of Nori v. City of Yonkers, 274 App. Div. 545, affd. 300 N. Y. 632; Matter of Lustig v. City of New York, 278 App. Div. 716.) Eolan, P. J., Carswell, Adel, Y/enzel and MaeCrate, JJ., concur. [200 Misc. 676.]